This is an appeal from the county court of Tulsa county, wherein Ora Daniels, plaintiff in error, was convicted on a charge that she did have in her possession intoxicating liquors, to wit, 40 gallons of Choctaw beer, and her punishment fixed at a fine of $100 and confinement for 60 days in the county jail. The judgment was rendered October 14, 1920, and the appeal filed in this court January 20, 1920.
No brief has been filed in behalf of the plaintiff in error, and when the case was called for final submission it was *Page 73 
submitted on the motion of the Attorney General to affirm for failure to prosecute the appeal. An examination of the record discloses that the proof on the part of the state fully sustains the allegations of the information, and, finding no prejudicial error, the judgment of the lower court is affirmed.